 1

 2                                                             The Honorable Richard A. Jones
 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11    JONATHAN SANTIAGO ROSARIO,
      individually and on behalf of all others           No. 2:16-cv-01951 RAJ
12    similarly situated,
                                                         ORDER
13                            Plaintiff,
14           v.
15    STARBUCKS CORPORATION,
16                            Defendant.
17

18           This matter comes before the Court on Plaintiff’s motion to seal Exhibit 7 to the
19    Declaration of John Soumilas. Dkt. # 98.
20           There is a “strong presumption” in favor of public access to court records.
21    Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Local
22    Rules W.D. Wash. LCR 5(g). A court cannot allow documents to remain under seal
23    unless it articulates its reasons for doing so. Apple Inc. v. Psystar Corp., 658 F.3d 1150,
24    1162 (9th Cir. 2011) (vacating order sealing, without explanation, documents submitted
25    in support of injunction motion). In general, the party seeking to shield litigation
26    documents from public view must show “compelling reasons” for doing so, and the court
27    must balance the reasons the party articulates against the public’s interest in
     ORDER
 1    understanding the judicial process, the general preference for access and disclosure, and
 2    other policies favoring disclosure. Kamakana, 447 F.3d at 1178-79.
 3           Plaintiff has made the proper showing to support sealing of Exhibit 7
 4    (Dkt. #103-3), which contains confidential proprietary information. Accordingly, the
 5    Court GRANTS Plaintiff’s motion. Dkt. # 98.
 6

 7           DATED this 9th day of April, 2019.
 8
 9

10
                                                      A
                                                      The Honorable Richard A. Jones
11                                                    United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     ORDER
